Exhibit 10.3

 

ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE CONTRACT

 

For good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the undersigned, Inland Real Estate Acquisitions, Inc., an
Illinois corporation, (“Assignor”), hereby assigns to IRESI Vernon Hills
Commons, L.L.C., a Delaware limited liability company (“Assignee”), all of
Assignor’s right, title and interest as a party to that certain Agreement of
Purchase and Sale dated February 9, 2017, as amended by that certain First
Amendment to Agreement of Purchase and Sale dated April 17, 2017 (collectively,
the “Purchase Agreement”) by and between Assignor, as Purchaser, and VHTC Lot 10
LLC (“Seller”), with respect to the purchase and sale of certain real property
and improvements listed on Exhibit A attached hereto and as further described in
the Purchase Agreement.

 

By execution hereof by Assignee, Assignee for itself and its successors and
assigns hereby accepts the assignment and assumes all of the obligations of
Assignor under the Purchase Agreement with respect to the Property.

 

This Assignment is effective as of the 3rd day of May, 2017.

 



  ASSIGNOR:  

Inland Real Estate Acquisitions, Inc.,

an Illinois corporation

                    By: /s/ G. Joseph Cosenza       Name: G. Joseph Cosenza    
  Its: President                 ASSIGNEE:  

IRESI Vernon Hills Commons, L.L.C.,

a Delaware limited liability company

                    By:

Inland Residential Operating Partnership, L.P.,

a Delaware limited partnership, its sole member

                      By:

Inland Residential Properties Trust, Inc.,

a Maryland corporation, its general partner

                        By: /s/ David Z. Lichterman           Name: David Z.
Lichterman           Its: Vice President, Treasurer & CAO



 



 

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

 

PARCEL 1

LOT 10 IN THE FIRST RESUBDIVISION OF VERNON HILLS TOWN CENTER, BEING A
RESUBDIVISION OF PART OF THE SOUTH HALF OF SECTION 15, TOWNSHIP 43 NORTH, RANGE
11, EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE FINAL PLAT OF
SUBDIVISION RECORDED FEBRUARY 2, 2011 AS DOCUMENT NUMBER  6705452, IN LAKE
COUNTY, ILLINOIS.

 

PARCEL 2:

NON-EXCLUSIVE EASEMENT FOR THE BENEFIT OF PARCEL 1 AS CREATED BY THE DECLARATION
OF EASEMENTS AND OPERATING AGREEMENT DATED APRIL 1, 2009 AND RECORDED JUNE 22,
2009 AS DOCUMENT NUMBER 6488478 MADE AND ENTERED INTO BY VHTC, LLC, AN ILLINOIS
LIMITED LIABILITY COMPANY AND PTD PROPERTIES, LLC, AN ILLINOIS LIMITED LIABILITY
COMPANY, FOR THE PURPOSE OF (I) INGRESS, EGRESS AND PARKING BY VEHICULAR
TRAFFIC, (II) THE PASSAGE AND ACCOMMODATION OF PEDESTRIANS, (III) INSTALLATION,
OPERATION, MAINTENANCE, REPAIR AND REPLACEMENT OF THE COMMON UTILITY LINES AND
(IV) THE INSTALLATION, REPAIR, REPLACEMENT AND MAINTENANCE OF AN IRRIGATION
SYSTEM AND GRASS LANDSCAPING, AMENDED BY AMENDED AND RESTATED DECLARATION OF
EASEMENTS AND OPERATING AGREEMENT DATED NOVEMBER 1, 2010 AND RECORDED FEBRUARY
2, 2011 AS DOCUMENT NUMBER 6705457 MADE AND ENTERED INTO BY VHTC, LLC, AN
ILLINOIS LIMITED LIABILITY COMPANY, VHTC LOT 3 LLC, AN ILLINOIS LIMITED
LIABILITY COMPANY, AND PTD PROPERTIES, LLC, AN ILLINOIS LIMITED LIABILITY
COMPANY.

 

 

Property Address: 1255 Town Center Road, Vernon Hills, Illinois

 

PIN(s): 15-15-313-003

 

